

115 HR 1071 IH: Assistance, Quality, and Affordability Act of 2017
U.S. House of Representatives
2017-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1071IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2017Mr. Tonko (for himself, Mr. Pallone, Ms. Matsui, Ms. Norton, Mr. Blumenauer, Mr. Cárdenas, Mr. Sarbanes, Mrs. Dingell, Mr. McNerney, Ms. Eshoo, Mr. Gene Green of Texas, Mr. Michael F. Doyle of Pennsylvania, Ms. Schakowsky, Mr. Peters, Mr. Welch, Ms. DeGette, and Ms. Castor of Florida) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Safe Drinking Water Act to increase assistance for States, water systems, and
			 disadvantaged communities; to encourage good financial and environmental
			 management of water systems; and to strengthen the Environmental
			 Protection
			 Agency’s ability to enforce the requirements of the Act, and for other
			 purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Assistance, Quality, and Affordability Act of 2017. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Prevailing wages.
					Sec. 3. Use of funds.
					Sec. 4. Requirements for use of American materials.
					Sec. 5. Data on variances, exemptions, and persistent violations.
					Sec. 6. Assistance for restructuring.
					Sec. 7. Priority and weight of applications.
					Sec. 8. Disadvantaged communities.
					Sec. 9. Administration of State loan funds.
					Sec. 10. State revolving loan funds for American Samoa, Northern Mariana Islands, Guam, and the
			 Virgin Islands.
					Sec. 11. Authorization of appropriations.
					Sec. 12. Affordability of new standards.
					Sec. 13. Focus on lifecycle costs.
					Sec. 14. Streamlining reporting and enforcement.
					Sec. 15. Presence of pharmaceuticals and personal care products in sources of drinking water.
					Sec. 16. Best practices for administration of State revolving loan fund programs.
					Sec. 17. Water loss and leak control technology.
					Sec. 18. Risks of drought to drinking water.
					Sec. 19. Reducing lead in drinking water.
				
 2.Prevailing wagesSubsection (e) of section 1450 of the Safe Drinking Water Act (42 U.S.C. 300j–9) is amended to read as follows:
			
				(e)Labor standards
 (1)In generalThe Administrator shall take such action as the Administrator determines to be necessary to ensure that each laborer and mechanic employed by a contractor or subcontractor in connection with a construction project financed, in whole or in part, by a grant, loan, loan guarantee, refinancing, or any other form of financial assistance provided under this title (including assistance provided by a State loan fund established under section 1452) is paid wages at a rate of not less than the prevailing wages for the same type of work on similar construction in the immediate locality, as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code.
 (2)Authority of Secretary of LaborWith respect to the labor standards specified in this subsection, the Secretary of Labor shall have the authority and functions established in Reorganization Plan Numbered 14 of 1950 (5 U.S.C. App.) and section 3145 of title 40, United States Code..
 3.Use of fundsSection 1452(a)(2)(B) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)(2)(B)) is amended by striking (including expenditures for planning, design, and associated preconstruction activities, including activities relating to the siting of the facility, but not and inserting (including expenditures for planning, design, siting, and associated preconstruction activities, for replacing or rehabilitating aging treatment, storage, or distribution facilities of public water systems, or for producing or capturing sustainable energy on site or through the transportation of water through the public water system, but not.
 4.Requirements for use of American materialsSection 1452(a)(4) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)(4)) is amended— (1)in subparagraph (A), by striking During fiscal year 2017, funds and inserting Funds; and
 (2)by striking subparagraph (G). 5.Data on variances, exemptions, and persistent violationsSection 1452(b)(2) of the Safe Drinking Water Act (42 U.S.C. 300j–12(b)(2)) is amended—
 (1)in subparagraph (B), by striking and at the end; (2)in subparagraph (C), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (D)a list of all public water systems within the State that have in effect an exemption or variance for any national primary drinking water regulation or that are in persistent violation of the requirements for any maximum contaminant level or treatment technique under a national primary drinking water regulation, including identification of—
 (i)the national primary drinking water regulation in question for each such exemption, variance, or violation; and
 (ii)the date on which the exemption or variance came into effect or the violation began.. 6.Assistance for restructuring (a)DefinitionSection 1401 of the Safe Drinking Water Act (42 U.S.C. 300f) is amended by adding at the end the following:
				
 (17)RestructuringThe term restructuring means changes in operations (including ownership, management, cooperative partnerships, joint purchasing arrangements, consolidation, and alternative water supply)..
 (b)RestructuringClause (ii) of section 1452(a)(3)(B) (42 U.S.C. 300j–12(a)(3)(B)) is amended by striking changes in operations (including ownership, management, accounting, rates, maintenance, consolidation, alternative water supply, or other procedures) and inserting restructuring.
			7.Priority and weight of applications
 (a)PrioritySection 1452(b)(3) of the Safe Drinking Water Act (42 U.S.C. 300j–12(b)(3)) is amended— (1)in subparagraph (A)—
 (A)in clause (ii), by striking and at the end; (B)in clause (iii), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (iv)improve the ability of public water systems to protect human health and comply with the requirements of this title affordably in the future.;
 (2)by redesignating subparagraph (B) as subparagraph (D); (3)by inserting after subparagraph (A) the following:
					
 (B)Affordability of new standardsFor any year in which enforcement begins for a new national primary drinking water regulation, each State that has entered into a capitalization agreement pursuant to this section shall evaluate whether capital improvements required to meet the standard are affordable for disadvantaged communities (as defined in subsection (d)(3)) in the State. If the State finds that such capital improvements do not meet affordability criteria for disadvantaged communities in the State, the State’s intended use plan shall provide that priority for the use of funds for such year be given to public water systems affected by the standard and serving disadvantaged communities.
 (C)Weight given to applicationsAfter determining priority under subparagraphs (A) and (B), an intended use plan shall provide that the State will give greater weight to an application for assistance if the application contains—
 (i)a description of measures undertaken by the public water system to improve the management and financial stability of the public water system, which may include—
 (I)an inventory of assets, including a description of the condition of the assets; (II)a schedule for replacement of assets;
 (III)an audit of water losses; (IV)a financing plan that factors in all lifecycle costs indicating sources of revenue from ratepayers, grants, bonds, other loans, and other sources to meet the costs; and
 (V)a review of options for restructuring; (ii)a demonstration of consistency with State, regional, and municipal watershed plans;
 (iii)a water conservation plan consistent with guidelines developed for such plans by the Administrator under section 1455(a); and
 (iv)a description of measures undertaken by the public water system to improve the efficiency of the public water system or reduce the public water system’s environmental impact, which may include—
 (I)water efficiency or conservation, including the rehabilitation or replacement of existing leaking pipes;
 (II)use of reclaimed water; (III)actions to increase energy efficiency;
 (IV)actions to generate or capture sustainable energy on site or through the transportation of water through the public water system;
 (V)actions to protect source water; (VI)actions to mitigate or prevent corrosion, including design, selection of materials, selection of coating, and cathodic protection; and
 (VII)actions to reduce disinfection byproducts.; and (4)in subparagraph (D) (as redesignated by paragraph (2)) by striking periodically and inserting at least biennially.
 (b)GuidanceSection 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended— (1)by redesignating subsection (r) as subsection (t); and
 (2)by inserting after subsection (q) the following:  (r)Small system guidanceThe Administrator may provide guidance and, as appropriate, tools, methodologies, or computer software, to assist small public water systems in undertaking measures to improve the management, financial stability, and efficiency of the public water system or reduce the public water system’s environmental impact.. 
				8.Disadvantaged communities
 (a)Assistance To increase complianceSection 1452(b)(3) of the Safe Drinking Water Act (42 U.S.C. 300j–12(b)(3)), as amended, is further amended by adding at the end the following:
				
 (E)Assistance to increase complianceA State’s intended use plan shall provide that, of the funds received by the State through a capitalization grant under this section for a fiscal year, the State will, to the extent that there are sufficient eligible project applications, reserve not less than 6 percent to be spent on assistance under subsection (d) to public water systems included in the State’s most recent list under paragraph (2)(D)..
 (b)Assistance for disadvantaged communitiesSection 1452(d) of the Safe Drinking Water Act (42 U.S.C. 300j–12(d)) is amended— (1)in paragraph (1), by adding at the end the following: Such additional subsidization shall directly and primarily benefit such community.; and
 (2)in paragraph (3), by inserting , or portion of a service area, after service area. (c)Affordability criteriaSection 1452(d)(3) of the Safe Drinking Water Act (42 U.S.C. 300j–12(d)(3)) is amended by adding at the end:
				
 Each State that has entered into a capitalization agreement pursuant to this section shall, in establishing affordability criteria, consider, solicit public comment on, and include as appropriate—(A)the methods or criteria that the State will use to identify disadvantaged communities; (B)a description of the institutional, regulatory, financial, tax, or legal factors at the Federal, State, or local level that affect identified affordability criteria; and
 (C)a description of how the State will use the authorities and resources under this subsection to assist communities meeting the identified criteria..
 9.Administration of State loan fundsSection 1452(g) of the Safe Drinking Water Act (42 U.S.C. 300j–12(g)) is amended by adding at the end the following new paragraph:
			
				(5)Transfer of funds
 (A)In generalThe Governor of a State may— (i)reserve for any fiscal year not more than the lesser of—
 (I)33 percent of a capitalization grant made under this section; or (II)33 percent of a capitalization grant made under section 601 of the Federal Water Pollution Control Act; and
 (ii)add the funds so reserved to any funds provided to the State under this section or section 601 of the Federal Water Pollution Control Act.
 (B)State matching fundsFunds reserved under this paragraph shall not be considered for purposes of calculating the amount of a State contribution required by subsection (e) of this section or section 602(b) of the Federal Water Pollution Control Act..
		10.State revolving loan funds for American Samoa, Northern Mariana Islands, Guam, and the Virgin
 IslandsSection 1452(j) of the Safe Drinking Water Act (42 U.S.C. 300j–12(j)) is amended by striking 0.33 percent and inserting 1.5 percent. 11.Authorization of appropriationsSubsection (m) of section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended to read as follows:
			
				(m)Authorization of Appropriations
 (1)In generalThere are authorized to be appropriated to carry out this section— (A)$3,130,000,000 for fiscal year 2018;
 (B)$3,600,000,000 for fiscal year 2019; (C)$4,140,000,000 for fiscal year 2020;
 (D)$4,800,000,000 for fiscal year 2021; and (E)$5,500,000,000 for fiscal year 2022.
 (2)AvailabilityAmounts made available pursuant to this subsection shall remain available until expended. (3)Reservation for needs surveysOf the amount made available under paragraph (1) to carry out this section for a fiscal year, the Administrator may reserve not more than $1,000,000 per year to pay the costs of conducting needs surveys under subsection (h)..
		12.Affordability of new standards
 (a)Treatment technologies for small public water systemsClause (ii) of section 1412(b)(4)(E) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)(4)(E)) is amended by adding at the end the following: If no technology, treatment technique, or other means is included in a list under this subparagraph for a category of small public water systems, the Administrator shall periodically review the list and supplement it when new technology becomes available..
			(b)Assistance for disadvantaged communities
 (1)In generalSubparagraph (E) of section 1452(a)(1) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)(1)) is amended—
 (A)by striking except that the Administrator may reserve and inserting  except that—(i)in any year in which enforcement of a new national primary drinking water regulation begins, the Administrator may use the remaining amount to make grants to States whose public water systems are disproportionately affected by the new regulation for the provision of assistance under subsection (d) to such public water systems;
 (ii)the Administrator may reserve; and (B)by striking and none of the funds reallotted and inserting
						
 ; and(iii)none of the funds reallotted. (2)Elimination of certain provisions (A)Section 1412(b) (42 U.S.C. 300g–1(b)) of the Safe Drinking Water Act is amended by striking paragraph (15).
 (B)Section 1415 (42 U.S.C. 300g–4) of the Safe Drinking Water Act is amended by striking subsection (e).
					(3)Conforming amendments
 (A)Subparagraph (B) of section 1414(c)(1) of the Safe Drinking Water Act (42 U.S.C. 300g–3(c)(1)(B)) is amended by striking , (a)(2), or (e) and inserting or (a)(2).
 (B)Section 1416(b)(2) of the Safe Drinking Water Act (42 U.S.C. 300g–5(b)(2)) is amended by striking subparagraph (D).
 (C)Section 1445(h) of the Safe Drinking Water Act (42 U.S.C. 300j–4(h)) is amended— (i)by striking sections 1412(b)(4)(E) and 1415(e) (relating to small system variance program and inserting section 1412(b)(4)(E); and
 (ii)by striking guidance under sections 1412(b)(4)(E) and 1415(e) and inserting guidance under section 1412(b)(4)(E). 13.Focus on lifecycle costsSection 1412(b)(4) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)(4)) is amended—
 (1)in subparagraph (D), by striking taking cost into consideration and inserting taking lifecycle costs, including maintenance, replacement, and avoided costs, into consideration; and (2)in subparagraph (E)(ii), in the matter preceding subclause (I), by inserting taking lifecycle costs, including maintenance, replacement, and avoided costs, into consideration, after as determined by the Administrator in consultation with the States,.
			14.Streamlining reporting and enforcement
			(a)Enforcement
 (1)Advice and technical assistanceSection 1414(a)(1) of the Safe Drinking Water Act (42 U.S.C. 300g–3(a)(1)) is amended— (A)in subparagraph (A), in the matter following clause (ii), by striking and provide such advice and technical assistance to such State and public water system as may be appropriate to bring the system into compliance with the requirement by the earliest feasible time; and
 (B)by adding at the end the following:  (C)At any time after providing notice of a violation to a State and public water system under subparagraph (A), the Administrator may provide such advice and technical assistance to such State and public water system as may be appropriate to bring the system into compliance with the requirement by the earliest feasible time. In deciding whether the provision of advice or technical assistance is appropriate, the Administrator may consider the potential for the violation to result in serious adverse effects to human health, whether the violation has occurred continuously or frequently, and the effectiveness of past technical assistance efforts..
					(2)Additional inspections
 (A)In generalSection 1414 of the Safe Drinking Water Act (42 U.S.C. 300g–3) is amended— (i)by redesignating subsections (d) through (i) as subsections (e) through (j), respectively; and
 (ii)by inserting after subsection (c) the following:  (d)Additional inspections following violations (1)In generalThe Administrator shall, by regulation, and after consultation with the States, prescribe the number, frequency, and type of additional inspections to follow any violation requiring notice under subsection (c). Regulations under this subsection shall—
 (A)take into account— (i)differences between violations that are intermittent or infrequent and violations that are continuous or frequent;
 (ii)the seriousness of any potential adverse health effects that may be involved; and (iii)the number and severity of past violations by the public water system; and
 (B)specify procedures for inspections following a violation by a public water system that has the potential to have serious adverse effects on human health as a result of short-term exposure.
 (2)State primary enforcement responsibilityNothing in this subsection shall be construed or applied to modify the requirements of section 1413..
						(B)Conforming amendments
 (i)Subsections (a)(1)(B), (a)(2)(A), and (b) of section 1414 of the Safe Drinking Water Act (42 U.S.C. 300g–3) are amended by striking subsection (g) each place it appears and inserting subsection (h).
 (ii)Section 1448(a) of the Safe Drinking Water Act (42 U.S.C. 300j–7(a)) is amended by striking 1414(g)(3)(B) and inserting 1414(h)(3)(B). (b)Electronic reporting of compliance monitoring data to the Administrator (1)RequirementSection 1414 of the Safe Drinking Water Act (42 U.S.C. 300g–3), as amended, is further amended by adding at the end the following:
					
 (k)Electronic reporting of compliance monitoring data to the AdministratorThe Administrator shall by rule establish requirements for— (1)electronic submission by public water systems of all compliance monitoring data—
 (A)to the Administrator; or (B)with respect to public water systems in a State which has primary enforcement responsibility under section 1413, to such State; and
 (2)electronic submission to the Administrator by each State which has primary enforcement responsibility under section 1413 of all compliance monitoring data submitted to such State by public water systems pursuant to paragraph (1)(B)..
 (2)Final ruleNot later than 12 months after the date of the enactment of this Act, the Administrator of the Environmental Protection Agency shall issue a final rule to carry out section 1414(k) of the Safe Drinking Water Act, as added by paragraph (1).
 15.Presence of pharmaceuticals and personal care products in sources of drinking waterSubsection (a) of section 1442 of the Safe Drinking Water Act (42 U.S.C. 300j–1) is amended by adding at the end the following:
			
				(11)Presence of pharmaceuticals and personal care products in sources of drinking water
 (A)StudyThe Administrator shall carry out a study on the presence of pharmaceuticals and personal care products in sources of drinking water, which shall—
 (i)identify pharmaceuticals and personal care products that have been detected in sources of drinking water and the levels at which such pharmaceuticals and personal care products have been detected;
 (ii)identify the sources of pharmaceuticals and personal care products in sources of drinking water, including point sources and nonpoint sources of pharmaceutical and personal care products;
 (iii)identify the effects of such pharmaceuticals and personal care products on humans, the environment, and the safety of drinking water; and
 (iv)identify methods to control, limit, treat, or prevent the presence of such personal care pharmaceuticals and products.
 (B)ConsultationThe Administrator shall conduct the study described in subparagraph (A) in consultation with the Secretary of Health and Human Services (acting through the Commissioner of Food and Drugs), the Director of the United States Geological Survey, the heads of other appropriate Federal agencies (including the National Institute of Environmental Health Sciences), and other interested stakeholders (including manufacturers of pharmaceuticals and personal care products and consumer groups and advocates).
 (C)ReportNot later than 4 years after the date of the enactment of this paragraph, the Administrator shall submit to the Congress a report on the results of the study carried out under this paragraph.
 (D)DefinitionsIn this paragraph: (i)The term personal care product has the meaning given the term cosmetic in section 201 of the Federal Food, Drug, and Cosmetic Act.
 (ii)The term pharmaceutical has the meaning given the term drug in section 201 of the Federal Food, Drug, and Cosmetic Act.. 16.Best practices for administration of State revolving loan fund programsSection 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended by inserting after subsection (r), as added by section 7(b), the following:
			
 (s)Best practices for program administrationThe Administrator shall— (1)collect information from States on administration of State programs with respect to State loan funds, including—
 (A)efforts to streamline the process for applying for assistance through such programs; (B)programs in place to assist with the completion of application forms;
 (C)incentives provided to systems that partner with small public water systems for the application process; and
 (D)techniques to ensure that obligated balances are liquidated in a timely fashion; (2)not later than 3 years after the date of enactment of the Assistance, Quality, and Affordability Act of 2017, disseminate to the States best practices for administration of such programs, based on the information collected pursuant to this subsection; and
 (3)periodically update such best practices, as appropriate.. 17.Water loss and leak control technologyPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) is amended by adding at the end the following:
			
 1459C.Water loss and leak control technologyThe Administrator shall— (1)not later than 5 years after the date of enactment of this section, develop criteria for effective water loss and leak control technology to be used by public water systems; and
 (2)implement a program through which a manufacturer of such technology may apply, on a voluntary basis, for certification of compliance with such criteria..
 18.Risks of drought to drinking waterPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) is further amended by adding at the end the following new section:
			
				1459D.Drought risk assessment and management
					(a)Strategic plan
 (1)DevelopmentNot later than 90 days after the date of enactment of this section, the Administrator shall develop and submit to Congress a strategic plan for assessing and managing the risks of drought to drinking water provided by public water systems. The strategic plan shall include steps and timelines to—
 (A)evaluate the risks posed by drought to drinking water provided by public water systems; (B)compile a comprehensive list of the effects of drought on drinking water provided by public water systems which the Administrator determines may have an adverse effect on human health;
 (C)summarize— (i)the known adverse human health effects resulting from the effects of drought on drinking water included on the list established under subparagraph (B);
 (ii)factors that cause drought; and (iii)factors that exacerbate the effects of drought on drinking water provided by public water systems;
 (D)with respect to the effects of drought on drinking water included on the list compiled under subparagraph (B), determine whether to—
 (i)establish guidance regarding feasible analytical methods to quantify such effects; and (ii)establish guidance regarding the frequency of monitoring necessary to detect such effects;
 (E)recommend feasible treatment options, including procedures, equipment, and source water protection practices, to mitigate such effects; and
 (F)enter into cooperative agreements with, and provide technical assistance to, affected States and public water systems, as identified by the Administrator, for the purpose of managing risks associated with the effects of drought on drinking water.
 (2)UpdatesThe Administrator shall, as appropriate, update and submit to Congress the strategic plan developed under paragraph (1).
 (b)Information coordinationIn carrying out this section the Administrator shall— (1)identify gaps in the Agency’s understanding of the effects of drought on drinking water provided by public water systems, including—
 (A)the human health effects of drought; and (B)methods and means of testing and monitoring for the effects of drought on source water of, or drinking water provided by, public water systems;
 (2)as appropriate, consult with— (A)other Federal agencies that—
 (i)examine or analyze drought; or (ii)address public health concerns related to drought;
 (B)States; (C)operators of public water systems;
 (D)multinational agencies; (E)foreign governments;
 (F)research and academic institutions; and (G)companies that provide relevant drinking water treatment options; and
 (3)assemble and publish information from each Federal agency that has— (A)examined or analyzed drought; or
 (B)addressed public health concerns related to drought. (c)FeasibleFor purposes of this section, the term feasible has the meaning given such term in section 1412(b)(4)(D)..
 19.Reducing lead in drinking waterSection 1459B(d) of the Safe Drinking Water Act (42 U.S.C. 300j–19b(d)) is amended by striking $60,000,000 for each of fiscal years 2017 through 2021 and inserting $100,000,000 for each of fiscal years 2018 through 2022. 